DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. U.S. Patent Application Publication US2017/0322972A1.
As per claim 1, Lee teaches a computer-implemented method for preprocessing of capture files for replay of a workload in a target database system, the method being executed by one or more processors and comprising: receiving a capture file, the capture file comprising data representative of a workload executed in a source database system (¶ 0046); and processing the capture file to provide a replay file, the replay file being in a format that is executable by a replayer to replay the workload in a target database system (¶ 0150), processing the capture file comprising: processing the capture file to provide a set of intermediate files, the set of intermediate files being provided as output of a writing sub-process (¶ 0202), and processing the set of intermediate files using in-memory merge sort operations to generate a set of replay files (¶ 0201-0204), at least partially by: sorting intermediate files of the set of intermediate files to provide sets of sorted elements, and merging the sets of sorted elements to provide a set of globally sorted elements for inclusion in the set of replay files (¶ 0203-0204). 
As per claim 2, Lee teaches the method of claim 1, wherein the set of intermediate files are partially sorted in a session-wise file hierarchy based on session identifiers (IDs) of respective sessions executed during execution of the workload in the source database system (¶ 0153-0154).
As per claim 4, Lee teaches the method of claim 1, wherein processing the capture file to provide the set of intermediate files at least partially comprises reading data of service files in-memory and joining at least portions of the data (¶ 0204).
As per claim 5, Lee teaches the method of claim 1, wherein processing the capture file to provide the set of intermediate files at least partially comprises decompressing the capture file and processing the capture file using a set of executor threads to provide a set of service files, the set of intermediate files being generated using the set of service files (¶ 0203).
As per claim 6, Lee teaches the method of claim 1, wherein each replay file is associated with a respective session executed during execution of the workload in the source database system based on a respective session identifier (ID) (¶ 0153-0154).
As per claim 7, Lee teaches the method of claim 1, further comprising executing one or more manipulations after merging a sub-set of intermediate files (¶ 0208, wherein writing can be interpreted as a manipulation). 
As per claim 8, Lee teaches a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for preprocessing of capture files for replay of a workload in a target database system, the operations comprising: receiving a capture file, the capture file comprising data representative of a workload executed in a source database system; and processing the capture file to provide a replay file, the replay file being in a format that is executable by a replayer to replay the workload in a target database system, processing the capture file comprising: processing the capture file to provide a set of intermediate files, the set of intermediate files being provided as output of a writing sub-process (¶ 0202), and processing the set of intermediate files using in-memory merge sort operations to generate a set of replay files (¶ 0046, 0150, 0201-0204, see claim 1), at least partially by: sorting intermediate files of the set of intermediate files to provide sets of sorted elements, and merging the sets of sorted elements to provide a set of globally sorted elements for inclusion in the set of replay files (¶ 0203-0204). 
As per claim 9, Lee teaches the non-transitory computer-readable storage medium of claim 8, wherein the set of intermediate files are partially sorted in a session-wise file hierarchy based on session identifiers (IDs) of respective sessions executed during execution of the workload in the source database system (¶ 0153-0154).
As per claim 11, Lee teaches the non-transitory computer-readable storage medium of claim 8, wherein processing the capture file to provide the set of intermediate files at least partially comprises reading data of service files in-memory and joining at least portions of the data (¶ 0204).
As per claim 12, Lee teaches the non-transitory computer-readable storage medium of claim 8, wherein processing the capture file to provide the set of intermediate files at least partially comprises decompressing the capture file and processing the capture file using a set of 34Attorney Docket No. 22135-1503001 / 190307US02 executor threads to provide a set of service files, the set of intermediate files being generated using the set of service files (¶ 0203).
As per claim 13, Lee teaches the non-transitory computer-readable storage medium of claim 8, wherein each replay file is associated with a respective session executed during execution of the workload in the source database system based on a respective session identifier (ID) (¶ 0153-0154).
As per claim 14, Lee teaches the non-transitory computer-readable storage medium of claim 8, wherein operations further comprise executing one or more manipulations after merging a sub-set of intermediate files (¶ 0208).
As per claim 15, Lee teaches a system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for preprocessing of capture files for replay of a workload in a target database system, the operations comprising: receiving a capture file, the capture file comprising data representative of a workload executed in a source database system; and processing the capture file to provide a replay file, the replay file being in a format that is executable by a replayer to replay the workload in a target database system, processing the capture file comprising: processing the capture file to provide a set of intermediate files, the set of intermediate files being provided as output of a writing sub-process (¶ 0202) and processing the set of intermediate files using in-memory merge sort operations to generate a set of replay files (¶ 0046, 0150, 0201-0204, see claim 1), at least partially by: sorting intermediate files of the set of intermediate files to provide sets of sorted elements, and merging the sets of sorted elements to provide a set of globally sorted elements for inclusion in the set of replay files (¶ 0203-0204). 
As per claim 16, Lee teaches the system of claim 15, wherein the set of intermediate files are partially sorted in a session-wise file hierarchy based on session identifiers (IDs) of respective sessions executed during execution of the workload in the source database system (¶ 0153-0154).
As per claim 18, Lee teaches the system of claim 15, wherein processing the capture file to provide the set of intermediate files at least partially comprises reading data of service files in-memory and joining at least portions of the data (¶ 0204).
As per claim 19, Lee teaches the system of claim 15, wherein processing the capture file to provide the set of intermediate files at least partially comprises decompressing the capture file and 36Attorney Docket No. 22135-1503001 / 190307US02 processing the capture file using a set of executor threads to provide a set of service files, the set of intermediate files being generated using the set of service files (¶ 0203).
As per claim 20, Lee teaches the system of claim 15, wherein each replay file is associated with a respective session executed during execution of the workload in the source database system based on a respective session identifier (ID) (¶ 0153-0154).


Allowable Subject Matter
4.	Claims 3, 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
5.	Applicant's arguments filed 9/7/22 have been fully considered but they are not persuasive.
	Applicant has amended and has argued that Lee does not teach the new limitations.  The examiner respectfully disagrees.  With respect to the newly added limitation of “the set of intermediate files being provided as output of a writing sub-process”, the examiner interprets Lee as teaching this in paragraph 0202-0203.  In paragraph 0202, Lee teaches wherein the extraction process and the writing process can be combined.  In the following paragraph, Lee teaches the extraction of files from the capture file.  The examiner interprets this as a writing/extraction process processing the capture file to produce multiple intermediate files.  As for the newly added limitation of “sorting intermediate files of the set of intermediate files to provide sets of sorted elements, and merging the sets of sorted elements to provide a set of globally sorted elements for inclusion in the set of replay files”, the examiner interprets this as taught by Lee in the paragraph of 0204.  Lee, in paragraph 0204, teaches the determination of elements as provided by the intermediate files, as taught in paragraph 0203.  These elements are then sorted and merged with other elements from different loading processes.  The examiner interprets this as the sorting the intermediate files to determine the elements, then merging said elements to achieve a “global” set of data.  The examiner interprets this as “global” since it is comprised of various elements from various processes.  Also, Lee teaches the elements as derived from a session, see paragraph 0204, and then teaches said sessions to be ordered according to a global timestamp, see paragraph 0208. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113